    
        
                                                                Exhibit 10.2
PROMISSORY NOTE
(Term)
$2,200,000.00                                                            
Dallas, Texas                                       February 20, 2007
 
                        FOR VALUE RECEIVED, each of the undersigned DOUGHERTY’S
PHARMACY, INC., a Texas corporation, ALVIN MEDICINE MAN, LP, a Texas limited
partnership, ANGLETON MEDICINE MAN, LP, a Texas limited partnership, SANTA FE
MEDICINE MAN, LP, a Texas limited partnership (herein called "Maker," whether
one or more), hereby jointly and severally promises to pay to the order of AMEGY
BANK NATIONAL ASSOCIATION, a national banking association ("Payee"), at its
offices at 1807 Ross Avenue, Suite 400, Dallas, Dallas County, Texas  75201, in
lawful money of the United States of America, the principal sum of TWO MILLION
TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($2,200,000.00), or so much thereof as
may be advanced and outstanding hereunder, together with interest on the
outstanding principal balance from day to day remaining as herein specified, in
monthly payments as follows:
 
            (a)        Principal under this Note shall be due and payable in
monthly payments of $45,833.33 each, commencing on March 20, 2007, and
continuing to be due and payable on the 20th day of each calendar month
thereafter, until February 20, 2011 (“Maturity Date”) when the entire amount
hereof, principal and interest then remaining unpaid, shall be then due and
payable.  Interest, computed on the unpaid principal balance hereof, shall be
due and payable monthly as it accrues, on the same dates as, but in addition to,
said payments of principal; interest being calculated on the unpaid principal
each day principal is outstanding and all payments made credited to any
collection costs and late charges, to the discharge of interest accrued and to
the reduction of principal, in such order as Payee shall determine. 
 
            (b)        If a payment is made 10 days or more late, Maker will be
charged, in addition to interest, a delinquency charge of 5% of the unpaid
portion of the regularly scheduled payment.  Maker agrees with Payee that the
charges set forth herein are reasonable compensation to Payee for the handling
of such late payments.
 
                        The outstanding principal balance hereof shall bear
interest prior to maturity at a varying rate per annum which shall from day to
day be equal to the lesser of (a) the Maximum Rate (hereinafter defined), or (b)
a rate equal to the Prime Rate (hereinafter defined) of Payee in effect from day
to day plus one quarter of one percent (0.25%), each such change in the rate of
interest charged hereunder to become effective, without notice to Maker, on the
effective date of each change in the Prime Rate; provided, however, if at any
time the rate of interest specified in clause (b) preceding shall exceed the
Maximum Rate, thereby causing the interest rate hereon to be limited to the
Maximum Rate, then any subsequent reduction in the Prime Rate will not reduce
the rate of interest hereon below the Maximum Rate until the total amount of
interest accrued hereon equals the amount of interest which would have accrued
hereon if the rate specified in clause (b) preceding had at all times been in
effect.  All past due principal and interest shall bear interest at the Default
Rate (hereinafter defined).
 
                        Interest on the indebtedness evidenced by this Note
shall be computed on the basis of a year of 360 days and the actual number of
days elapsed (including the first day but excluding the last day) unless such
calculation would result in a usurious rate, in which case interest shall be
calculated on the basis of a year of 365 or 366 days, as the case may be.
 
                        As used in this Note, the following terms shall have the
respective meanings indicated below:
 
            "Agreement" means, that certain Loan Agreement of even date herewith
between Maker and Payee, as the same may be amended or modified from time to
time.
 
"Default Rate" means the Maximum Rate or, if no Maximum Rate exists, the sum of
the Prime Rate in effect from day to day plus three percent (3.0%).
 
"Maximum Rate" means the maximum rate of nonusurious interest permitted from day
to day by applicable law, including the Texas Finance Code, as supplemented by
the Texas Credit Title, but otherwise without limitation, that rate based upon
the "Weekly Ceiling" and calculated after taking into account any and all
relevant fees, payments, and other charges in respect of this Note which are
deemed to be interest under applicable law.
 
-30-

--------------------------------------------------------------------------------


            "Prime Rate" means, at any time, the rate of interest per annum then
most recently established by Payee as its Prime Rate.  The Prime Rate is not
necessarily the lowest rate charged by Payee on its loans.
 
                        This Note is the Term Note provided for in the
Agreement.       Maker shall have the right to prepay, at any time and from time
to time without premium or penalty, the entire unpaid principal balance of this
Note or any portion thereof, any such partial prepayments to be applied in
inverse order of maturity to the last maturing installment(s) of principal.
 
                        Notwithstanding anything to the contrary contained
herein, no provisions of this Note shall require the payment or permit the
collection of interest in excess of the Maximum Rate.  If any excess of interest
in such respect is herein provided for, or shall be adjudicated to be so
provided, in this Note or otherwise in connection with this loan transaction,
the provisions of this paragraph shall govern and prevail, and neither Maker nor
the sureties, guarantors, successors or assigns of Maker shall be obligated to
pay the excess amount of such interest, or any other excess sum paid for the
use, forbearance or detention of sums loaned pursuant hereto.  If for any reason
interest in excess of the Maximum Rate shall be deemed charged, required or
permitted by any court of competent jurisdiction, any such excess shall be
applied as a payment and reduction of the principal of indebtedness evidenced by
this Note; and, if the principal amount hereof has been paid in full, any
remaining excess shall forthwith be paid to Maker.  In determining whether or
not the interest paid or payable exceeds the Maximum Rate, Maker and Payee
shall, to the extent permitted by applicable law, (i) characterize any
nonprincipal payment as an expense, fee, or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the entire contemplated term of the indebtedness evidenced
by this Note so that the interest for the entire term does not exceed the
Maximum Rate.
 
            This Note is secured by all security agreements, assignments and
other writings of every kind and nature heretofore, now or hereafter executed by
Maker or any other person to secure any indebtedness of Maker which is now or
hereafter owing to any holder of this Note, whether or not any of such writings
describe, cover, pertain or affect any property, rights or interests which are
similar or dissimilar to any of the following described property, rights or
interests, and whether or not such writings were originally executed or
delivered to of for the benefit of any holder of this Note or executed or
delivered to or for the benefit of any other person and acquired by purchase or
otherwise by any holder of this Note, and whether or not any such lien or
security interest or other interest was created by any then owner of any
interest in or to any of the property, rights or interests which are described
in or covered by any such writing or to which any such writing may pertain or
affect.  Maker further hereby agrees and consents to all of the terms,
provisions, agreements, covenants and warranties set forth or contained in all
of the security agreements, assignments and other writings now or hereafter
securing or pertaining to the loan evidenced by this Note and agrees that all of
the writings now or hereafter securing or pertaining to the loan evidenced by
this Note (and all terms, provisions, agreements, covenants and warranties
contained in such writings) shall be binding in all respects on Maker of this
Note (whether or not Maker has executed such writings) and on the heirs,
successors, legal representatives and assigns of Maker.
 
                        Upon the occurrence of any Event of Default, as such
term is defined in the Agreement, the holder hereof may, at its option, declare
the entire unpaid principal of and accrued interest on this Note immediately due
and payable without notice, demand or presentment, all of which are hereby
waived, and upon such declaration, the same shall become and shall be
immediately due and payable, and the holder hereof shall have the right to
foreclose or otherwise enforce all liens or security interests securing payment
hereof, or any part hereof, and offset against this Note any sum or sums owed by
the holder hereof to Maker.  Failure of the holder hereof to exercise this
option shall not constitute a waiver of the right to exercise the same upon the
occurrence of a subsequent Event of Default.  During the continuance of an Event
of Default, this Note shall bear interest at the Default Rate.
 
                        If the holder hereof expends any effort in any attempt
to enforce payment of all or any part or installment of any sum due the holder
hereunder, or if this Note is placed in the hands of an attorney for collection,
or if it is collected through any legal proceedings, Maker agrees to pay all
reasonable collection costs, expenses and fees incurred by the holder, including
reasonable attorneys' fees.
 
                        This Note shall be governed by and construed in
accordance with the laws of the State of Texas and the applicable laws of the
United States of America.  This Note is performable in Dallas County, Texas. 
Any action or proceeding under or in connection with this Note against Maker or
any other party ever liable for payment of any sums of money payable on this
Note may be brought in any state or federal court in Dallas County, Texas. 
Maker and each such other party hereby irrevocably (i) submits to the
nonexclusive jurisdiction of such courts, and (ii) waives any objection it may
now or hereafter have as to the venue of any such action or proceeding brought
in such court or that such court is an inconvenient forum.  Nothing herein shall
affect the right of Payee to bring any action or proceeding against Maker or any
other party liable hereunder or with respect to any collateral in any state or
federal court in any other Jurisdiction.  Any action or proceeding by Maker or
any other party liable hereunder against Payee shall be brought only in a court
located in Dallas County, Texas.
 
-31-

--------------------------------------------------------------------------------


                        Maker and each surety, guarantor, endorser, and other
party ever liable for payment of any sums of money payable on this Note jointly
and severally waive notice, presentment, demand for payment, protest, notice of
protest and non-payment or dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, diligence in collecting, grace, and all
other formalities of any kind, and consent to all extensions without notice for
any period or periods of time and partial payments, before or after maturity,
and any impairment of any collateral securing this Note, all without prejudice
to the holder.  The holder shall similarly have the right to deal in any way, at
any time, with one or more of the foregoing parties without notice to any other
party, and to grant any such party any extensions of time for payment of any of
said indebtedness, or to release or substitute part or all of the collateral
securing this Note, or to grant any other indulgences or forbearances
whatsoever, without notice to any other party and without in any way affecting
the personal liability of any party hereunder.
 
                        Maker hereby authorizes the holder hereof to record in
the records of holder hereof all advances made to Maker hereunder and all
payments made on account of the principal thereof, which records shall be prima
facie evidence as to the outstanding principal amount of this Note; provided,
however, any failure by the holder hereof to make any recordation shall not
limit or otherwise affect the obligations of Maker under the Agreement or this
Note. 
 
(Remainder of page intentionally left blank; signature page follows)
-32-

--------------------------------------------------------------------------------




BORROWER:
 
DOUGHERTY’S PHARMACY, INC.,
a Texas corporation
 
By:       /s/ David E. Bowe       
Name:  David E. Bowe
Title:     President and Chief Executive Officer
 
ALVIN MEDICINE MAN, LP,
a Texas limited partnership
 
By:    Alvin Medicine Man GP, LLC,
         a Texas limited liability company,
          its General Partner
 
            By:       /s/ David E. Bowe       
 
      Name:  David E. Bowe
      Title:    President and Chief Executive Officer
 
ANGLETON MEDICINE MAN, LP,
a Texas limited partnership
 
By:   Angleton Medicine Man GP, LLC,
         a Texas limited liability company,
         its General Partner
 
         By: /s/ David E. Bowe    
 
         Name:  David E. Bowe
         Title:    President and Chief Executive Officer
 
SANTA FE MEDICINE MAN, LP,
a Texas limited partnership
 
By:   Santa Fe Medicine Man GP, LLC,
         a Texas limited liability company,
          its General Partner
 
         By:  /s/ David E. Bowe   
         Name:  David E. Bowe
         Title:    President and Chief Executive Officer
                                                       
 
 -33-

--------------------------------------------------------------------------------

 
 
 
 